             Case 7:92-mj-01415-MRG Document 5 Filed 11/13/20 Page 1 of 1


 UNITED STA TES DISTRJCT COURT
 SOUTHERN DISTRJCT OF NEW YORK                                   J ORIGINAL
 UNITED STA TES OF AMERICA,
                                                         Case No.: 92 MJ 01415          (MRG)'-
                                       Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

          James R. Gallagher


                                      Defendant.


         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. Goldberg,
                                                           United States Magistrate Judge




Dated:          13     day of _N_o_v_em_b_e_r_ _ _ _ _ 20.3.Q_
               Poughkeepsie, New York
